Smith, J..
The plaintiff sues upon a contract for commissions for procuring a contract in defendant’s behalf with the United States government for the making of garments. He sets up the making of the contract, the performance of the services and the number of garments manufactured, which would determine the measure of his compensation.
The main question in the case arises over the first defense. The first affirmative defense is that upon the 8th day of October, 1917, which was the date of the contract as alleged in the plaintiff’s complaint, the plaintiff and defendant agreed that the plaintiff should, “ by the exercise of secret, corrupt and improper influence upon the public officers and officials of the Government of the United States vested with power and authority in that behalf, and by improper, corrupt and secret negotiations and dealings with such public officers and officials, endeavor to obtain from them for the defendant a contract or contracts for the manufacture, by the defendant, for the Government of the United States, of garments consisting of coats and pants,” and “ the agreement so made as aforesaid is the same agreement referred to in the complaint herein, and said agreement is contrary to public policy, unlawful, null and void.”
Upon the trial of the action the defendant sought to prove this defense by showing oral conversations preceding the *526making of the written contract between the parties to the effect claimed by this provision of the answer. This was objected to upon several grounds, among them, that the defense sought to be proven would constitute a variance of the written contracts, and further, that the defense pleaded contained conclusions and not statements of the fact. The evidence was rejected by the trial court over the plaintiff’s objection and an exception was duly taken. I am unable to • see, however, why the evidence was not competent under the pleadings. It did not tend to vary the terms of the written contract in any particular. The evidence was to show that this written contract was to be performed in an illegal way by the use of corrupt means and improper influences. It has been held in the United States courts that any agreements for commissions in obtaining contracts from the government are against public policy and cannot be enforced. But this State does not follow the United States courts in this regard, and holds such a contract lawful and enforcible. (Beck v. Bauman, 187 App. Div. 774.) Where, however, the agreement to obtain government contracts contemplated that such contracts were to be obtained by the use of improper and corrupt means and by undue unfluence, a different question is presented and the contract becomes one against public policy unenforcible either in the courts of this State or of the United States. It would be a simple matter if by omitting from the written contract the method in which it was to be performed, the courts were bound to hold valid a contract which contemplated illegal acts. If, for instance, this plaintiff had agreed, as seems to be here intimated, to pay part of his commissions to some public official for the purpose of obtaining a government contract, it can hardly be claimed that the omission of this part of the agreement from the contract would render it valid. In such a case part only of the contract actually made is reduced to writing. The ruling, therefore, cannot be sustained on the ground that the evidence seeks to vary the terms of the written agreement.
Nor in my judgment can it be said that the pleading is insufficient to raise the question sought here to be raised by the defendant. The allegations as quoted above are specific that these contracts were to be secured by undue influence *527and improper and corrupt means. If more specific information were required that could be obtained by a bill of particulars. The allegations are allegations not of conclusions, but of facts, so stated as possibly to render the pleading obnoxious to a motion to make the same more definite and certain, but stated with sufficient particularity to authorize proof of the facts therein stated and to give to the plaintiff full notice of the issue which the defendant thus tenders. If the pleading thus be held sufficient, it is unnecessary to pass upon the question as to whether the discretion of the court was abused in failing to allow either an amendment upon the trial or the withdrawal of a juror that an amendment might be applied for at Special Term.
The second defense in my judgment does not state a rescission or abandonment of the contract as claimed by the defendant. The contract as therein stated is too indefinite upon which to predicate any cause of action ■ or any defense. Upon the argument before this court counsel did not in any way rely upon its exception to any ruling which would present the sufficiency of that defense. In fact, the defense was not shown or attempted to be shown by the defendant’s witnesses. The defendant’s sole reliance, apparently, was upon the first defense stated in the answer. It is true that to permit a defendant to plead an immoral or illegal agreement in defense is to permit him to assert his own wrong. But illegality must always be pleaded and is well recognized as a defense to the enforcement of any contract, and in all such actions the defendant must plead and prove his own wrong in order to defend upon the contract.
For the reason, therefore, that the defendant was not permitted to prove the defense alleged in the answer, the judgment must be reversed and a new trial granted, with costs to appellant to abide the event.
Clarke, P. J., Laughlin, Merrell and Greenbaum, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.